The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 29, 2014

                                      No. 04-14-00045-CR

                                    Manuel ALCOSER Jr.,
                                         Appellant
                                             v.
                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5943
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
        Appellant has filed a pro se “Motion for Leave to File Late Notice of Appeal.” However,
it is not clear what order or judgment appellant desires to appeal from. The Clerk of this court
has determined a motion to revoke is pending, but the trial court has not yet ruled. If appellant
desires an appeal on the motion to revoke, there is, as yet, no final order or judgment from which
an appeal may be taken. On the other hand, appellant was placed on probation on September 27,
2012. Assuming September 27, 2012 is the date the trial court originally imposed sentence, then
appellant’s notice of appeal was due to be filed October 29, 2012. TEX. R. APP. P. 26.2(a)(1). A
motion for extension of time to file the notice of appeal was due on November 13, 2012. TEX. R.
APP. P. 26.3.

      It is therefore ORDER that appellant show cause in writing no later than February 11,
2014 why this appeal should not be dismissed for lack of jurisdiction.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court